People v Nieves (2020 NY Slip Op 03594)





People v Nieves


2020 NY Slip Op 03594


Decided on June 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2020

Friedman, J.P., Richter, Gesmer, Oing, Singh, JJ.


11691 1708/14

[*1] The People of the State of New York, Respondent,
vEfrain Nieves, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Beulah Agbabiaka of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Jennifer L. Watson of counsel), for respondent.

Order, Supreme Court, Bronx County (Margaret L. Clancy, J.), entered on or about October 10, 2017, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed points under the risk factors for continuing course of sexual misconduct (Factor Four) and recency of a prior sex crime (Factor Ten). The record before the hearing court, including defendant's plea allocution, provided clear and convincing evidence that defendant's pattern of sexual conduct toward a child began in April, 2011 and continued until June, 2012 meeting the requirements under Factor Four. The sexual conduct began less than three years from defendant's October 21, 2008 release from prison for his prior sex crime, and extended for a period that amply satisfied the timing requirements under Factor Ten (see  Correction Law § 168-n[3]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2020
CLERK